Case 3:16-cv-02435-BRM-DEA Document 251 Filed 11/05/19 Page 1 of 1 PagelD: 3519

UNITED STATES DISTRICT COURT

for the
DISTRICT OF NEW JERSEY
AGNES LAWSON, et al.,
Plaintiffs). REQUEST BY LOCAL COUNSEL
FOR PRO HAC VICE ATTORNEY TO
V. RECEIVE ELECTRONIC
NOTIFICATION
PRAXAIR, INC.), et al., Civil Action No. 3:16-cv-02435-BRM-DEA
Defendant(s)

 

Request is hereby made by local counsel for pro hac vice counsel to receive electronic notifications in the

within matter, and it is represented that:

1. An order of the Court granting a motion to appear pro hac vice in the within matter has
been entered; and

2. If admission was granted after March 22, 2005, the Admission Fee, in the amount of $150,
pursuant to L.Civ.R. 101.1{c)(3), has been paid to the Clerk of the Court.

/s/ Paul J. Cosgrove

 

Signature of Local Counsel

PRO HAC VICE ATTORNEY INFORMATION:

Joshua A. Klarfeld

 

 

 

 

 

Name:
Ulmer & Berne LLP

Address:
1660 West 2nd St., Suite 1100
Cleveland, Ohio 44113
216-583-7192
jklarfeld@ulmer.com

E-mail:

 

(One email address only)

DNJ-CMECE-002 |
